DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 Response to Amendment
2)	Applicant’s amendments to the claims, filed 01/26/2021, are accepted. Claim 19 is amended.
Response to Arguments
3)	Applicant’s arguments, see pages 7-10, filed 01/26/2021, with respect to the rejections of claims 13 and 19 under 35 U.S.C. 103 as being unpatentable over Rioux et al. (U.S. PGPUB 20110280947) in view of Peyman (U.S. PGPUB 20150265725); claims 14 and 16 as being unpatentable over Rioux in view of Peyman, further in view of Hawkett (U.S. PGPUB 20110118533); claims 14-15 and 17 as being unpatentable over Rioux in view of Peyman, further in view of Berry et al. (U.S. PGPUB 20140228840); and claim 18 as being unpatentable over Rioux in view of Peyman, further in view of Figuly et al. (U.S. PGPUB 20090054535) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Claim Objections
4)	Claim 19 is objected to because of the following informalities:
Claim 19, line 2, “a total weight” should read “a total weight of the mixture of the embolic agent and the piezoelectric material” for clarity
Claim 19, line 3, “a total weight” should read “the total weight” for clarity and continuity
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	Claims 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (U.S. PGPUB 20140228840), hereinafter Berry.

	Regarding claim 14, Berry teaches the system of claim 13, further comprising a mixing apparatus [Paragraph 0088] (as shown in Fig. 2).
	Regarding claim 15, Berry teaches the system of claim 14, wherein the mixing apparatus is a mixing tip [Paragraph 0088] configured to combine the embolic agent and the piezoelectric material (as shown in Fig. 2).
	Regarding claim 17, Berry teaches the system of claim 14, wherein the mixing apparatus is a separate syringe [Paragraph 0088] (as shown in Fig. 2).
	Regarding claim 19, Berry teaches the system of claim 13, wherein the first predetermined quantity is greater than or equal to 90% of a total weight [Paragraph 0033] and the second predetermined quantity is less than or equal to 10% of a total weight of the mixture of the embolic agent and the piezoelectric material [Paragraph 0033].
Claim Rejections - 35 USC § 103
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Hawkett et al. (U.S. PGPUB 20110118533), hereinafter Hawkett.
	Regarding claim 16, Berry teaches the system of claim 14, but is silent to wherein the mixing apparatus is a vortex agitator. 
	Hawkett teaches that is known to use a vortex agitator [Paragraph 0234] when making nanoparticles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Berry to use a vortex agitator as the mixing apparatus, as taught by Hawkett. Doing so would have been known in the art, as taught by Hawkett [Paragraph 0234], allowed for complete mixing of the materials 
11)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Figuly et al. (U.S. PGPUB 20090054535), hereinafter Figuly.
	Regarding claim 18, Berry teaches the system of claim 13, but is silent to wherein the delivery apparatus is configured to mix the embolic agent and the piezoelectric material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the delivery apparatus of Berry to mix the embolic agent and the piezoelectric material, as taught by Figuly. Doing so is well-known in the art, as taught by Figuly, and would allow for the embolic agent and piezoelectric material to be effectively mixed, as required in Berry.
Conclusion
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783